Citation Nr: 1750983	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-17 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for pingueculum, left, questionable pingueculum, right (formerly evaluated under Diagnostic Code 6099), to include whether the reduction from 20 percent to 10 percent, effective December 1, 2014, was proper.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity associated with residuals of surgical lumbar discectomy/laminectomy with lumbar stenosis, herniated disc, arthritis, and degenerative disc disease, to include whether the reduction from 60 percent to 10 percent, effective December 1, 2014, was proper.

3.  Entitlement to a rating in excess of 10 percent for residuals of surgical lumbar discectomy/laminectomy with lumbar stenosis, herniated disc, arthritis and degenerative disc disease, to include whether the reduction from 20 percent to 10 percent, effective December 1, 2014, was proper.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In November 2012, the Veteran filed a claim for a total rating based on individual unemployability (TDIU).  Thereafter, the Agency of Original Jurisdiction (AOJ) notified the Veteran that a claim for a TDIU was also considered a claim for an increased rating for all current service-connected disabilities.  Based on the results of May 2013 examinations, an October 2013 rating decision proposed to reduce the ratings for his bilateral eye, back, and right lower extremity disabilities, which was implemented in the September 2014 rating decision on appeal.  

Initially, the Board finds remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  In response to the October 2013 rating decision's proposal to reduce the ratings for his back, right lower extremity, and bilateral eye disabilities, the Veteran contended that his treatment records demonstrated that the disabilities had not improved.  As the Veteran's records were last associated with his claims file in November 2011, remand is required to obtain updated VA medical records.  On remand, the Veteran should also be provided the opportunity to provide additional authorization for VA to obtain any missing private records.  

Further, with regard to the Veteran's back and right lower extremity disabilities, the Veteran reported in an April 2016 VA Form 9 that the disabilities worsened to include symptoms of right leg and foot falling asleep, an inability to lift the right foot, and increased back pain that resulted in functional limitations of difficulty getting out of bed and bending over.  Given the Veteran's competent statements regarding his back and right lower extremity symptomatology, combined with his allegations that the May 2013 examination was inaccurate, the Board finds an additional examination is warranted to determine the current nature and severity of the service-connected disabilities.    

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since November 2011. 

2.	Request that the Veteran submit authorization forms for any outstanding private treatment records.  If any records are not available, the claims file should be annotated as such and the Veteran and his representative so notified.

3.	After completing any records development, schedule the Veteran for a VA examination to assess the current severity of his service-connected back disability, to include the severity of radiculopathy affecting the right lower extremity.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

4.	After completing the requested actions, the AOJ should consider whether any additional development is warranted based on the above.  For example, if any additional VA and/or private medical records indicate the manifestations of the service-connected bilateral eye disability may be more severe than is reflected in the May 2013 examination, the AOJ should consider whether a new examination is in order.  Appropriate development should be undertaken.  

5.	Then, after completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




